IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 570 EAL 2014
                              :
               Respondent     :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
           v.                 :
                              :
                              :
WILLIAM MICKELSON,            :
                              :
               Petitioner     :


                                    ORDER


PER CURIAM

     AND NOW, this 29th day of April, 2015, the Petition for Allowance of Appeal is

DENIED.